 

 



Exhibit 10.1

 

TECHNOLOGY LICENSE AGREEMENT

 

This Agreement is made and entered into as of the Effective Date, by and
between:

 

Dow Global Technologies LLC, a limited liability company existing under the laws
of the State of Delaware, United States of America having its principal place of
business at 2040 Dow Center, Midland, Michigan 48674 (hereinafter called
“Licensor”), and

 

Real Goods Solar Inc., d/b/a RGS Energy, a company organized and existing under
the laws of Colorado and having its principal place of business at 110 16th
Street, Suite 300, Denver, Colorado 80202 (hereinafter called “Licensee”)

 

Recitals:

 

WHEREAS, Licensor has been engaged in the research and development of
photovoltaic shingles and ancillary products and owns specialized knowledge,
information, experience, patents and patent applications relating to the
manufacture and use of products;

 

WHEREAS, Licensee is desirous of manufacturing, using and selling photovoltaic
shingles and ancillary products and services products; and

 

WHEREAS, Licensor is willing to provide Licensee with the benefit of such
knowledge, information, experience, patents and patent applications, as well as
registered trademarks, for the manufacture, sale and use of such Products.

 

NOW, THEREFORE, in consideration of the terms and conditions set forth herein,
the Parties hereby agree as follows:

 

Article 1            Definitions

 

In this Agreement, each of the following terms shall have the following
meanings, unless otherwise required by context:

 

1.01       “Affiliate” means (a) parent companies (if any) that own, directly or
indirectly, a majority of that Party, and (b) any other company that is
majority-owned, directly or indirectly, by a Party or by its parent companies in
item (a).

 

1.02       “Agreement” means this agreement and all its appendices.

 

1.03       “Business Plan” means the business plan set forth at Appendix E.

 

1.04       “Calendar Quarter” means the three month period ending March 31,
June 30, September 30, or December 31, as applicable.

 

 -1- 

 

 

1.05       “Confidential Information” means any and all confidential or
proprietary information and materials of one Party that is disclosed to the
other Party, including commercial, financial, and technical information,
know-how, existing and future technology, inventions, manufacturing data,
specifications, designs, concepts, techniques, methodologies, data, documents,
results of experimentation and testing, specifications, business plans, and
trade secrets. Confidential Information will not include: (a) information that
becomes part of the public domain through no action or fault of the receiving
Party; (b) information that the receiving Party can show was in its possession
before disclosure by the disclosing Party to the receiving Party and was not
acquired, directly or indirectly, from the disclosing Party; (c) information
that has been independently developed by the receiving Party without reference
to the information disclosed to the receiving Party by the disclosing Party; and
(d) information received from a Third Party that, to the best of the receiving
Party’s knowledge, is lawfully in possession of the same and has the right to
make such disclosure.

 

1.06       “Effective Date” means September 29, 2017.

 

1.07       “Field” means Products for use in the photovoltaic generation of
solar energy.

 

1.08       “Improvement” means (a) any new or modified product that performs the
same function as a Product but (i) does so in a better or more economical way
(including by reason of better quality, ease of use, efficacy, safety or
performance); (ii) has a longer service life; (iii) has additional or broader
functions or applicability; (iv) costs less to manufacture, package, distribute
or otherwise commercialize; (v) has a better appearance; or (vi) is more
marketable for any reason, than the Licensed Products; or (b) any enhancement or
modification to the technology that is the subject of the Licensed Patents.

 

1.09       “Licensee Improvement” means an Improvement conceived, made or
reduced to practice solely by Licensee and/or its Affiliates.

 

1.10       “Licensor Improvements” means an Improvement conceived, made or
reduced to practice by Licensor and/or its Affiliates in the course of providing
services under the Technical Service Agreement.

 

1.11       “Major Improvement” means a Licensee Improvement that is a
significant redesign (which is either patent protected or maintained as a trade
secret) of Products that significantly enhances the salability of the Products,
for example one that reduces total installed cost of Products in an array on a
building or structure by more than 10% based on the installed cost of initial
Products commercialized by Licensee, as determined by the Parties negotiating in
good faith.

 

1.12       “Milestone Payment” is defined in Article 4.01(b).

 

1.13       “Net Sales Price” means amounts received by Licensee from customers
under invoices for purchase of Products and ancillary services (e.g. design of
array, installation), less returns, allowances or credits, rebates, excise,
sale, use or value-added taxes, costs of packing, transportation and insurance,
delivery charges, cash and trade discounts allowed, import duties and
commissions to agents. Revenues received for ancillary products (e.g. inverters)
sold by Licensee at a commercially reasonable price relative to comparable
products in the market will not be included in the calculation of Net Sales
Price. In addition amounts received for services that are not connected to
design or installation of arrays of products (e.g. power monitoring services)
and that arise subsequent to (i.e. more than three months after) to the initial
sale, lease or power purchase agreement (e.g. contracts entered more than six
months after installation) are not included in Net Sales Price.

 

 -2- 

 

 

1.14       “Party” means either Licensor or Licensee and “Parties” shall mean
Licensor and Licensee.

 

1.15       “Patents” means those patents and published patent applications,
which are owned or controlled by Licensor at the Effective Date, and as set
forth as “Patents Group A” in Appendix A-1 and “Patents Group G” in Appendix A-2
and each such Group shall include also all the patents which may issue on the
said applications; including any and all foreign counterparts, divisions,
extensions, continuations, continuations-in-part, reexaminations, and reissued
patents of the above patents and patent applications. Any patents that may be
filed on Licensor Improvements are within the scope of Patents.

 

1.16       “Product(s)” means photovoltaic devices and modules and components
thereto including particularly, photovoltaic laminate structures, connecter
components, base plate components, system parts and the like whether as a kit or
separately where the device, module, component, their manufacture, or their use
is covered by the claims of Patents or using Technical Information.

 

1.17       “Quarterly Installed Capacity” means the designed power production
capacity of Products (a) sold or distributed during a Calendar Quarter, whether
or not actual installation has occurred or (b) installed during the Calendar
Quarter if a Running Royalty of those Products was not accounted for under
1.18(a) during the Calendar Quarter or a previous Calendar Quarter. For example,
if Licensee sells Products in June to a builder who holds the Products for later
installation in August, that will count toward Quarterly Installed Capacity in
the Calendar Quarter ending June 30 and will not count to Quarterly Installed
Capacity in the Calendar Quarter ending September 30. Clause 1.18(b) is intended
to identify use of Products under alternative business models, such as power
purchase agreements, where there is not a clear sale or distribution of the
Products.

 

1.18       “Related Person” means:

 

(a)        A Party’s corporate parent(s), as well as any other entity directly
or indirectly controlled by a Party or one or more of such parent(s), and

 

(b)        the officers, directors, employees, agents, or other representatives
and subcontractors (and subcontractors’ employees) of a Party or of the persons
named or described in item (a).

 

For the purposes of this definition, “control” shall mean the possession,
directly or indirectly of the power to direct or cause the direction of the
management and policies of an entity, whether through the ownership of voting
securities or otherwise.

 

1.19       “Running Royalty” is defined in Article 4.01(c).

 

 -3- 

 

 

1.20       “Technical Information” means the intellectual property, technology
and know-how related to Products (including but not limited to intellectual
property such as data, plans, specifications, flow sheets, designs and drawings,
software, copyrights, customer lists, reports, operation manuals, economics,
business projections and the like) that Licensor owns or has control of. The
information described in the Technology Package is included within the
definition of “Technical Information”. Licensor Improvements are included in
Technical Information.

 

1.21       “Technology Package” means the Technical Information relating to the
topics listed in Technical Appendix A to the Technology Service Agreement.

 

1.22       “Technical Service Agreement” means the executed agreement between
Licensor’s Affiliate and Licensee in the form of Appendix F.

 

1.23       “Territory” means the entire globe.

 

1.24       “Third Party” means any person or entity that is not a Party to this
Agreement.

 

1.25       “Trademark” means the trademarks listed in Schedule A of Appendix B.

 

1.26       “Trademark License” means the trademark license agreement between
Licensor’s Affiliate and Licensee in the form as set forth in Appendix B.

 

1.27       “Upfront Payment” is defined in Article 4.01(a).

 

1.28       “US Government Restrictions” is defined in Article 2.03.

 

Article 2            Grant of License

 

2.01       Subject to the terms and conditions set forth herein, Licensor hereby
grants to Licensee a license to make, have made for the Licensee for subsequent
use or sale by the Licensee, offer for sale, sell, use, import and export the
Products in the Territory and the Field under the Patents and the Technical
Information. Other than the have made rights recited above, Licensee has no
right to grant a sublicense to any Third Party of the license granted hereunder
to make or have made Products, and no sublicensee shall be permitted to grant
any further licenses of the Patents and Technical Information. Nothing herein
shall limit Licensee’s right to grant rights to third parties to promote, offer
for sale and sell Products on behalf of Licensee (e.g., as a sales
representative) or Products purchased from Licensee (e.g., as a distributor).

 

2.02       This license is exclusive subject to the following terms:

 

(a)        In regard to Patents Group G, this license is exclusive but subject
to the license to the U.S. government and other U.S. government rights
associated with the Solar America Initiative or SunShot projects of the
Department of Energy under which the Patents Group G were developed.

 

(b)        The U.S. government has rights to use, reproduce, distribute, or
publish Technical Information that was developed by Licensor under the Solar
America Initiative or the SunShot projects of the U.S. Department of Energy.

 

 -4- 

 

 

2.03       Licensee acknowledges that some of the Patents in Patent Group G and
accordingly the Products that practice those Patents may be subject to U.S.
commercialization obligations as set forth in Appendix C (“US Government
Restrictions”). Licensee agrees to manufacture products embodying the subject
inventions of the Patents in Group G substantially in the United States as set
forth in the Business Plan.

 

2.04       If, prior to five (5) years from the Effective Date or 50 megawatts
of cumulative Quarterly Installed Capacity whichever occurs first, due to an
enforcement action for violation of the US Government Restrictions while
Licensee manufactures the Products substantially in accordance with the Business
Plan, Licensee becomes subject to any out-of-pocket fine or payment and/or is
prevented from manufacturing, selling, distributing or using Products, Licensor
shall pay to Licensee an amount equal to Licensee’s out-of-pocket expenditures
for such fines and payments, plus damages incurred by Licensee, with such total
amount not to exceed seventy-five percent (75%) of the sum of the Upfront
Payment and Milestone Payment paid by Licensee to Licensor.

 

2.05       Licensor shall provide assistance to Licensee in order to obtain UL
certification for the Products, solely as provided in the Technical Service
Agreement. If UL certification for the Powerhouse 3.0 version of the Product is
not obtained within two (2) years after the Effective Date, and such failure is
not due in any material part to Licensor’s failure to provide assistance as
provided in the Technical Service Agreement, this license may be converted to a
non-exclusive license upon sixty (60) days written notice from Licensor to
Licensee.

 

2.06       If Licensee has not installed cumulatively 50 megawatts of Quarterly
Installed Capacity within five (5) years of the date on which UL certification
for the first generation Product to be made and sold by Licensee (anticipated to
be PowerHouse 3.0 version of the Product) is obtained, this license may be
converted to a non-exclusive license upon sixty (60) days written notice from
Licensor to Licensee.

 

2.07       All right, title and interest in Licensee Improvements, and all of
Licensee’s patents and patent applications claiming Licensee Improvements, shall
remain the sole and exclusive property of Licensee.

 

Article 3            Transfer of Technical Information, Trademark License,
Patent Procurement Activities, Minimum Efforts

 

3.01       Licensor shall disclose and transfer the Technical Information to
Licensee through (i) delivery of the Technology Package within twenty (20) days
after receipt of the Upfront Payment of Article 4.01(a), and (ii) such
additional assistance (in person or by telephone or video conference, as the
Parties agree) will be provided as set forth in the Technical Service Agreement.

 

3.02       Licensor’s Affiliate and Licensee shall execute the Trademark License
simultaneously with or promptly after execution of this agreement and no later
than upon receipt of the Upfront Payment of Article 4.01(a).

 

 -5- 

 

 

3.03       Licensor’s Affiliate and Licensee shall execute the Asset Transfer
Agreement as set out in Appendix D simultaneously with or promptly after
execution of this agreement and no later than upon receipt of the Upfront
Payment of Article 4.01(a).

 

3.04       Licensor’s Affiliate and Licensee shall execute the Technical Service
Agreement as set out in Appendix F simultaneously with or promptly after
execution of this agreement and no later than upon receipt of the Upfront
Payment of Article 4.01(a).

 

3.05       Solely during the time during which Licensee has an exclusive license
hereunder, Licensee will have the primary responsibility to conduct the
prosecution of the Patents using counsel of its choice acceptable to Licensor,
with such acceptance not to be unreasonably withheld, delayed or conditioned.

 

(a)          Licensor will be kept informed of progress and will be given an
opportunity to comment upon prosecution decisions. Licensor will cooperate with
Licensee in the prosecution of the Patents, including executing and delivering
to Licensee, at Licensee’s request, all instruments and documents, including
powers of attorney, needed to prosecute the Patents and providing any other
assistance reasonably requested by Licensee. Licensor will be given copies of
written communications between patent offices and Licensee’s outside counsel
regarding the Patents.

 

(b)          Bills and fees from the U.S. outside counsel and foreign agents
will be paid directly by Licensee, with such amounts creditable in full against
future payments due to Licensor as set forth in Section 4.01(d). Licensor will
continue to pay the annuities and maintenance fees relating to the Patents
directly.

 

(c)          No Patent will be abandoned without mutual consent of the Licensor
and Licensee and for Patents Group G, appropriate prior notice to the U.S.
Government. Licensor will remain responsible for such notices to the U.S.
government.

 

If at any time the license granted herein ceases to be exclusive, Licensor shall
then have full rights to control patent procurement and prosecution at its own
cost. Licensee shall cooperate in transferring responsibility back to Licensor
in a manner to avoid loss of rights as to patent properties but shall have no
further rights or obligations under this Section 3.05.

 

3.06       The Business Plan is an initial indication as of the Effective Date
of actions and objectives that Licensee will seek to fulfill. The Parties
recognize that the Business Plan will be subject to ongoing adjustments and
changes in the course of Licensee’s activities, for example due to changes in
external conditions and new information learned or developed by Licensee.
Material changes to the Business Plan (including particularly changes to
location of manufacture of products embodying subject inventions covered by
Patents Group G) must be approved by Licensor, which approval shall not be
unreasonably withheld, delayed or conditioned. Licensee will show diligence in
qualifying, manufacturing, and marketing Products, however Licensee’s failure to
meet all the goals (excluding provisions of the Business Plan regarding the
location of manufacturing components of the Products) of the Business Plan will
not constitute a material breach of this Agreement if diligence is shown.

 

 -6- 

 

 

Article 4            Royalties and Payments and Effect of Non-Payment

 

4.01       In consideration of the License granted to Licensee hereunder,
Licensee shall pay to Licensor as follows:

 

(a)          Upfront Payment. One million US Dollars ($1,000,000.00) shall be
due and owing by Licensee within ten (10) days after the Effective Date and
shall be paid as per Article 5.06.

 

(b)          Milestone Payment. Within thirty (30) days after receipt of UL or
IEC certification for the PowerHouse 3.0 version of the Products (whichever is
received first), two million US Dollars ($2,000,000) shall be due and owing by
Licensee and shall be paid as per Article 5.06.

 

(c)          Running Royalty. Within thirty (30) days after the end of each
Calendar Quarter beginning with the Calendar Quarter in which UL or IEC
certification (whichever is obtained first) is received, Licensee will pay a
Running Royalty. The Running Royalty shall be paid as per Article 5.06. The
Running Royalty is calculated as follows:

 

(i)        where Products are sold and no alternative value capture methods are
employed by the Licensee (as described in subsection (ii) below), the Running
Royalty equals two and one-half percent (2.5%) of the Net Sales Price of each
Licensed Product sold by Licensee during the respective preceding Calendar
Quarter.

 

(ii)       where Licensee or its Affiliate maintains ownership of the Products
and alternative value capture such as leasing or power purchase agreements are
used, the Running Royalty equals Quarterly Installed Capacity in watts x the
dollar/watt price stated in Licensee’s contract with the customer x 2.5%.

 

(d)          Offset. The Milestone Payment and the Running Royalty may be offset
by the actual and reasonable amount spent by Licensee in regard to patent
procurement pursuant to Article 3.05.

 

(e)          Adjustment of Running Royalty Rate. For Products that include a
Major Improvement, Licensee may notify Licensor of the Major Improvement and
where the Parties agree that there has been a Major Improvement the Parties will
negotiate in good faith an adjustment to the Running Royalty rate.

 

4.02       All payments made hereunder shall not be refundable for any reason or
event whatsoever, including, but not limited to, invalidation of any Patent.

 

4.03       The royalties and payments in this Article are the only monetary
consideration due to Licensor under this Agreement.

 

 -7- 

 

 

Article 5          Accounting, Report, Inspection and Place of Payment

 

5.01       Reporting:

 

(a)          The Parties will exchange information on progress toward UL and IEC
certification for each Product regularly until the Milestone Payment has been
made, and no less frequently than within thirty (30) days of the end of each
Calendar Quarter following the Upfront Payment. If a Party has no new
information to exchange, it shall notify the other party of such fact.

 

(b)          After payment of the Milestone Payment, concurrently with payment
of the Running Royalty due pursuant to Article 4.01(c), Licensee shall report to
Licensor all information necessary to calculate the Running Royalty due under
this Agreement pursuant to Article 4.01(c). The royalty report shall include at
least the following information: the total amount of Products sold, installed or
licensed; the Quarterly Installed Capacity for Products leased or part of power
purchase agreements; the Net Sales Price for Products sold; and any adjustment
to the Running Royalty rate that has been agreed to and applied pursuant to
Article 4.01(e). The royalty report(s) shall be sent and shall be deemed to be
validly given and effectively served, by air mail or express courier, or
transmitted by facsimile with a confirming copy sent by overnight mail or
courier service to:

 

Dow Global Technologies LLC
North America Financial & Statutory Accounting
3100 James Savage Rd.
Midland, MI 48674, USA
Attn: Royalty Accounting
Facsimile: +1-989-638-9704

 

5.02       If any fees or royalties are subject to withholding tax in any
country in the Territory, Licensee may withhold such tax and pay it in the name
of Licensor. Licensee shall indicate each country where such withholding
occurred and the amount withheld in such country on the royalty report that
Licensee provides under Article 5.01. Licensee shall provide to Licensor tax
receipts showing the tax payment in the name of Licensor and any other documents
or information reasonably necessary in order for Licensor to claim foreign tax
credit for the withholding payment.

 

5.03       Any charges, fees, or royalties described hereunder and paid by
Licensee are inclusive of all applicable income, sales, use, gross-receipts,
excise, personal property, real property, intangibles, or other similar taxes.
Licensor shall be solely responsible for remitting all the applicable taxes to
the appropriate taxing authority in each jurisdiction. Each Party shall bear
sole responsibility for all taxes, assessments, and other real or personal
property-related levies on its owned or leased real or personal property, for
franchise or similar taxes on its business, for employment taxes on its
employees, and for intangible taxes on property it owns or licenses.

 

5.04       The Parties agree to reasonably cooperate with each other in good
faith to accurately determine and reflect each Party’s tax liability. Each Party
shall provide and make available to the other any resale certificates and other
exemption certificates or information reasonably requested by either Party.

 

 -8- 

 

 

5.05       Licensor may, at its own expense and discretion, have an independent
auditor who is subject to confidentiality obligations acceptable to Licensee and
who is acceptable to Licensee, with such acceptance not to be unreasonably
withheld, delayed or conditioned, audit the records of Licensee no more than
once per year to ensure that Licensor is receiving all royalties and interest to
which Licensor is entitled under this Agreement. The auditor shall not disclose
any Confidential Information of Licensee to Licensor except as directly required
to communicate whether all royalties and interest to which Licensor is entitled
under this Agreement have been paid, and the amount of any underpayment or
overpayment. No part of the auditor’s compensation may be based on the amount of
any underpayment of the amounts payable by Licensee hereunder that is determined
through the auditor’s activity. If the audit determines that the royalty due was
underpaid by five percent (5%) or more in a calendar year, Licensee shall pay
for all reasonable documented expenses payable by Licensor to the auditor to
perform the audit.

 

5.06       Unless otherwise specified in writing by Licensor, all payments, fees
or royalties due hereunder shall be made in U.S. Dollars and shall be made by
wire transfer to Licensor’s account at:

 

Bank Name : Account Name : ABA No. : Account No. : Ref. :

 

5.07       Any late payments under this Agreement that are not disputed by
Licensee in good faith shall accrue interest at a rate of five percent (5%) over
the nominal annual prime lending rate (as quoted at Citibank NY, New York on the
day payment is due), compounded daily, from the date payment is due until
Licensee pays all principal and interest in full.

 

5.08       Licensee shall retain records relevant to Milestone Payment and
Running Royalties for at least three years from the date payment is due.

 

Article 6            Treatment of Confidential Information

 

From the Effective Date until ten (10) years after the expiration date or the
termination date of this Agreement, each Party agrees not to disclose or use the
other Party’s Confidential Information, except in the performance of its
obligations or the exercise or enforcement of its rights under this Agreement.
Neither Party shall disclose the other Party’s Confidential Information to any
employee or consultant unless such employee or consultant is bound to keep such
Confidential Information confidential pursuant to the terms of a written
agreement or code of professional conduct. Each Party agrees to hold the other
Party’s Confidential Information in confidence and exercise the same degree of
care that it exercises with its own Confidential Information, but in no event
less than a reasonable degree of care. In the event of any conflict between this
Agreement and the Confidentiality Agreement between the Parties dated
November 5, 2014, this Agreement shall control.

 

 -9- 

 

 

Article 7            Limitation of Warranty and Indemnification by Licensee

 

7.01       Licensor warrants that it is authorized to enter into this Agreement
to provide Licensee with the rights granted hereunder and to perform its
obligations hereunder and represents that it owns or has the right to extend the
license granted in Article 2. Licensee warrants that it is authorized to enter
into this Agreement, to provide Licensor with the rights granted hereunder and
to perform its obligations hereunder.

 

7.02       The manufacture and sale or other disposition of the Products by
Licensee as well as quality guarantees to customers, including responsibility
for product liability, acquisition of approval with respect to any standards,
legal or otherwise, applicable to the Products manufactured and sold by
Licensee, and servicing and advertising of the Products manufactured and sold by
Licensee pursuant to this Agreement shall be entirely at Licensee’s own account
and responsibility, and Licensor shall not be responsible to Licensee or to any
Third Party therefor.

 

7.03       Nothing herein shall be construed as the making by Licensor of any
warranty or representation that the Technical Information meets any current or
future standards or requirements of authorities, legal or otherwise, applicable
to the Products in any countries in which the Products are to be manufactured or
sold.

 

7.04       Technology licensed to Licensee hereunder is supplied to Licensee in
good faith. Licensee shall have complete control and responsibility over the
implementation and use of any information made available under this Agreement,
and Licensor and its Affiliates and Related Persons shall not be responsible for
defective implementation of the Technical Information by Licensee. It is
understood that Licensor does not otherwise warrant or guarantee that such
Technical Information may be used with complete safety and without hazard to
employees and customers of Licensee or that Product are fit for any particular
purpose or effective by any performance standard. It is Licensee’s
responsibility to determine for its own satisfaction whether it wishes to adopt
Technical Information and to produce, use, sell and distribute Products.

 

7.05       Licensor represents and warrants to Licensee that:

 

(a)          The Patents and the Technical Information as defined in
Articles 1.15 and 1.20, respectively, include information for the purpose of
manufacturing Products. Should either Licensor or Licensee determine that
Licensor owns other patents and/or technical information required for the sale,
installation, manufacture or use of the Products, the Parties will negotiate in
good faith to include those patents in the Patents and technical information the
Technical Information licensed under this Agreement on terms consistent with
this Agreement.

 

(b)          Patents are to Licensor’s knowledge valid and enforceable.

 

 -10- 

 

 

(c)          Licensor or its relevant Affiliate will undertake to provide in
good faith all services and commitments as provided by the Technical Service
Agreement, which, together with Licensor’s commitments under Articles 2.05
(relating to regulatory certifications), and 3.01 (relating to Technical
Information), the Parties agree is the sole and controlling agreement for
providing such assistance to be rendered by Licensor to Licensee to make
Products.

 

(d)          Licensor has no actual knowledge of Patents or Technical
Information being subject to any pending or threatened inquiries or overtures by
potential licensors, claims, cease-and-desist letters, or litigation.

 

7.06       Indemnification.

 

(a)          Licensee shall defend and indemnify Licensor and Licensor’s Related
Persons against any and all liability and/or loss (including but not limited to
attorneys’ fees and other litigation expenses) arising out of claims of third
parties (“Claims”) against Licensor and its Related Persons relating to
Licensee’s manufacture, sale, lease or use of Products.

 

(b)          The foregoing release and indemnity obligations shall apply
irrespective of any actual or alleged negligence or strict liability or breach
of warranty or breach of any duty or other legal responsibility of Licensor or
Licensor’s Related Persons, except that the release and indemnity shall not
apply to any loss or liability proximately caused by the willful misconduct of
Licensor or Licensor’s Related Persons. The indemnity shall apply (but not be
limited) to all personal injuries, illnesses, and deaths, and to all property
losses and damages, not only of the parties to this Agreement, but also of each
and every other person.

 

7.07       The provisions of Section 7.06 shall be effective to, and only to,
the maximum extent, scope and amount permitted by the applicable law and shall
be so construed, interpreted and enforced by any reviewing arbitrator or court.
If such provisions are determined to exceed the maximum extent, scope or amount
of protection permitted by the applicable law, said provisions shall be
construed, interpreted and enforced so as to preserve the maximum protection
that is permitted by the applicable law.

 

7.08       Neither Licensor nor Licensee shall settle or compromise any claim or
lawsuit without the prior written consent of the other if the settlement or
compromise places any obligation on the other Party.

 

7.09       Insurance: Licensee shall procure, pay premiums for and maintain in
full force and effect at least the following insurance coverage: Comprehensive
General Liability Insurance (including contractual liability, products
liability/completed operations and professional liability) with a bodily injury,
death and property damage combined single limit of not less than $5,000,000 per
occurrence. The Comprehensive General Liability coverage required by this
section can be a combination of primary and excess or umbrella liability
insurance policies. On or before providing Products to third parties, Licensee
will furnish Licensor a certificate(s) from an insurance carrier showing all
insurance set forth above. The certificate(s) will include the following
statement: “The insurance certified hereunder is applicable to all contracts
between Dow Global Technologies LLC (DGTL) and the Insured. This insurance may
be canceled or altered only after thirty (30) days’ written notice to DGTL.” The
insurance, and the certificate(s), will (1) name Dow Global Technologies LLC
(including Affiliates and DGTL and its Affiliates officers, directors,
employees, servants, agents, successors, and assigns) as additional insureds
with respect to Licensee’s performance under this Agreement, (2) provide that
such insurance is primary to any liability insurance carried by DGTL, and
(3) provide that underwriters and insurance companies of Licensee may not have
any right of subrogation against DGTL (including its Affiliates and DGTL’s and
its Affiliates’ officers, directors, employees, servants, agents, successors and
assigns). Licensee shall be solely responsible for the payment of any
deductibles under the coverage required to be maintained hereunder.

 

 -11- 

 

 

7.10       EXCEPT AS PROVIDED IN THIS AGREEMENT, LICENSOR DOES NOT UNDERTAKE,
AND LICENSEE HEREBY EXPRESSLY WAIVES, ANY REPRESENTATIONS OR WARRANTEES
WHATSOEVER FOR THE RIGHTS AND LICENSES GRANTED HEREUNDER EITHER EXPRESS OR
IMPLIED, IN FACT OR IN LAW, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR
NON-INFRINGEMENT OF ANY THIRD PARTY INTELLECTUAL PROPERTY RIGHTS ASSOCIATED WITH
THE USE OF THE PATENTS OR THE TECHNICAL INFORMATION.

 

7.11       Licensor and its Affiliates are under no obligation to hold Licensee
harmless against infringement of Third Party patents.

 

7.12       Licensor’s entire, complete and cumulative liability under this
Agreement, under warranties extended, and otherwise, regardless of the theory
giving rise to such liability shall not exceed all payments payable to Licensor
under Article 4 of this Agreement.

 

7.13       Nothing in this Agreement shall be construed as:

 

(i)        a warranty or representation that anything made, used, sold, or
otherwise disposed of under any license granted in this Agreement is or will be
free from infringement of patents of Third Parties;

 

(ii)       a requirement that Licensor or Licensee shall file any patent
application, secure any patent, or maintain any patent in force; or

 

(iii)        conferring a right to use in advertising, publicity, or otherwise
any trademark or tradename of Licensor or Affiliate of Licensor except as
specifically provided for in Appendix B, and except that Licensee may refer to
Products being based upon technology developed by Dow in connection with
Licensee’s promotion, sale and maintenance of the Products.

 

Article 8            Term and Termination

 

8.01       The term of this Agreement shall commence upon the Effective Date and
shall continue in full force and effect until the later of the last to expire
Patent or ten (10) years after the first commercial sale or use of Products
bearing a Running Royalty. Upon the expiration of this Agreement, Licensee shall
have a fully paid paid-up license to continue to use the Technical Information
in the Territory and Field and both Parties shall be released from all the
obligations under this Agreement, except in regard to Article 2.03, Article 7
and Article 18 (Export Control).

 

 -12- 

 

 

8.02       If Licensee materially breaches this Agreement and fails to cure such
breach within sixty (60) days after receipt of written notice describing such
alleged breach in detail or fails to agree with Licensor on a plan to effect
such a cure within a reasonable time period, with such agreement not to be
unreasonably withheld, conditioned or delayed, Licensor may terminate this
Agreement and revoke the license grant in Article 2 upon written notice to
Licensee. Upon termination of the license grant in Article 2, Licensee shall
immediately return all Technical Information to Licensor and destroy (or cause
to be destroyed) all other Confidential Information of Licensor in the
possession of Licensee or its Related Persons, except Licensee may keep a copy
of this Agreement in its legal archives for enforcement and compliance purposes.
Thereafter, Licensee shall not use Technical Information for any purpose except
as licensed in writing under a separate contract.

 

8.03       While not to be considered an exhaustive list of material breaches,
the following items shall be considered material breaches: failure to make
payments due and failure to comply with the obligations of Articles 2.03 (US
Government Restrictions) or Article 18 (Export Controls).

 

8.04       Licensee may terminate this license upon ninety (90) days written
notice to Licensor. Upon termination of the license grant in Article 2, Licensee
shall provide Licensor with a full copy of all files related to patent
prosecution occurring pursuant to Article 3.05 and immediately return all
Technical Information to Licensor and destroy (or cause to be destroyed) all
other Confidential Information of Licensor in the possession of Licensee or its
Related Persons, except Licensee may keep a copy of this Agreement in its legal
archives for enforcement and compliance purposes. Thereafter, Licensee shall not
use Technical Information for any purpose except as licensed in writing under a
separate contract.

 

8.05       Termination or expiration of this Agreement shall not, in any way,
affect, impair or destroy any right or remedy of the Parties which has accrued
prior to such termination.

 

Article 9            Force Majeure

 

Neither Party shall be liable to the other Party for failure or delay in the
performance of any of its obligations under this Agreement for the time and to
the extent such failure or delay is caused by riots, civil commotions, wars,
hostilities between nations, governmental laws, orders or regulations,
embargoes, actions by the government or any agency thereof, acts of God, storms,
fires, accidents, strikes, sabotages, explosions, or other similar contingencies
beyond the reasonable control of the respective Parties.

 

Article 10         Notice

 

All notices or other communications required or permitted to be given hereunder
will be in writing and delivered to the addresses of the Parties set forth below
and will be deemed to have been duly given, unless otherwise provided: (a) if
delivered by hand, when delivered with written evidence of receipt; (b) if
delivered by internationally recognized overnight courier, one (1) business day
after deposit with such courier; (c) if delivered by facsimile (with electronic
evidence of receipt), then on the business day such facsimile is transmitted or
if not transmitted on a business day, the first business after such facsimile
was transmitted; or (d) if delivered by e-mail (with electronic evidence of
receipt), then on the business day of receipt.

 

 -13- 

 

 

To:Licensor
Dow Global Technologies LLC
2040 Dow Center
Midland, MI 48674, USA
Attention: Intellectual Property – Legal Department
FAX: +1-989-636-3237

With a copy to:

 

To:Licensee

RGS Energy
110 16th Street, Suite 300
Denver, Colorado 80202
Attention: Dennis Lacey
email: dennis.lacey@rgsenergy.com
FAX: 303-223-9206

 

Article 11          Assignment

 

Except as otherwise provided herein, this Agreement may not be assigned by
Licensee, by operation of law or otherwise, without the prior written consent of
the Licensor, which consent shall not be unreasonably withheld, conditioned or
delayed. Any assignment in contravention of the foregoing shall be void and of
no effect. Licensor may assign this Agreement only to a transferee of the
Patents and will provide written notice to Licensee of any such assignment.

 

Article 12          Jurisdiction and Venue

 

Both Parties consent to jurisdiction and venue in the US District Court for the
Eastern District of Michigan (or, if the US District Court lacks subject matter
jurisdiction, in the Michigan 42nd Circuit Court) for the sole purpose of
interpreting and enforcing this Agreement.

 

Article 13          Governing Law

 

This Agreement and all questions arising out of or under this Agreement shall be
governed by and interpreted in accordance with the laws of the state of
Michigan, regardless of the laws that might otherwise govern under applicable
principles of conflicts of law thereof.

 

Article 14          Waiver

 

Any failure of either Party to enforce, at any time or for any period of time,
any of the provision of this Agreement shall not be construed as a waiver of
such provisions or of the right of such Party thereafter to enforce each and
every such provision.

 

 -14- 

 

 

Article 15          Entire Agreement

 

This Agreement constitutes the entire and only agreement between the Parties
hereto with respect to the subject matter of this Agreement and supersedes any
other commitments, agreements or understandings, written or verbal, that the
Parties hereto may have had. No modification, change and amendment of this
Agreement shall be binding upon the Parties hereto except by mutual express
consent in writing of subsequent date signed by authorized officer or
representative of each of the Parties hereto.

 

Article 16          Headings

 

The headings of articles and paragraphs used in this Agreement are inserted for
convenience of reference only and shall not affect the interpretation of the
respective articles and paragraphs of this Agreement.

 

Article 17          Severability

 

If any of the provisions contained in this Agreement shall be held to be invalid
or unenforceable in any respect, such invalidity or unenforceability shall not
affect the other provisions of this Agreement and this Agreement shall be
construed as if such invalid or unenforceable provision had never been contained
herein.

 

Article 18          Export Controls

 

The Parties are aware of the Export Administration Regulations of the United
States Department of Commerce and each hereby provides its assurance that any
Technical Information or data disclosed hereunder, to the extent such Technical
Information or data can be exported or re-exported hereunder, shall only be
exported or re-exported under a validated license or other authorization as may
be required under United States law and regulations. This obligation survives
expiration or termination of this Agreement.

 

Article 19          Publicity

 

Licensee and Licensor will cooperate and agree upon an appropriate press release
to be released after receipt of the Upfront Payment by Licensor.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
in two (2) copies by their respective duly authorized officer or representative
as of the day first above written.

 

 -15- 

 

 

Dow Global Technologies, LLC   Real Goods Solar Inc., d/b/a RGS Energy          
By:     By:             Name: Mark A. Whiteman   Name:             Title:
President   Title:             Date:     Date:  

 

Attachments:

Appendix A – Patents
Appendix B – Trademark License Agreement
Appendix C – U.S. Commercialization Obligations
Appendix D – Form of Asset Transfer Agreement
Appendix E – Business Plan
Appendix F – Form of Technical Service Agreement

 

 -16- 

 

 

Appendix A

Appendix A-1 PATENTS – Group A

 

CASE 
REFERENCE TITLE APPLICATION
NUMBER PUBLICATION 
NUMBER GRANT 
NUMBER EXPIRATION 
DATE 71276-CN-PCT INTERFACE SYSTEM AND METHOD FOR PHOTOVOLTAIC CLADDING TO
STANDARD CLADDING 201280037686.0 104145421   07/27/2032 71276-US-PCT 14/234211
2015-0083197   07/27/2032 71275-CN-PCT PHOTOVOLTAIC DEVICES WITH AN IMPROVED
POSITIONING AND LOCKING FEATURES AND METHOD OF ASSEMBLY 201280037700.7    
07/27/2032 71275-EP-EPT 12751172.3 2737547   07/27/2032 7 1275-JP-PCT
2014-523077 2014-525000   07/27/2032 7I275-US-PCT 14/234705     07/27/2032
71274-US-PCT PHOTOVOLTAIC DEVICES WITH AN IMPROVED THERMAL MANAGEMENT FEATURES
14/342413     09/19/2032 71274-CN-PCT 2012800458903 CN103907202 201280045890.7
9/19/2032 72587-US-PCT AN APPARATUS AND METHOD FOR LOCATING A DISCONTINUITY IN A
SOLAR ARRAY 14/398164 2015-0107642   04/12/2033 72592-CN-PCT HIGH UTILIZATION
PHOTO-VOLTAIC DEVICE 201380028685.4 104335356   05/29/2033 72588-CN-PCT FLEXIBLE
BUILDING INTEGRATED PV DEVICE 201280074505.1 104428991   07/05/2032 72588-US-PCT
14/407112 2015-0222224   07/05/2032 73998-CN-PCT REINFORCEMENT PV LAMINATE
201380064135.8 104854713   11/25/2033 73998-EP-EPT 13808329.0 2936564  
11/25/2033 73998-US-PCT 14/440428 2015-0287856   11/25/2033 76776-WO-PCT BASE
PLATE FOR PHOTOVOLTAIC MODULE PCT/US15/054636 WO/2016/060924   10/08/2035
76776-CA-PCT 2964258       76776-CN-PCT   106797195     76776-EP-EPT   3207631  
  76776US-PCT   2017-0248344     76773-WO-PCT CONNECTOR FOR JOINING PHOTOVOLTAIC
COMPONENTS PCT/US15/043385 WO/2016/076926   08/03/2035 76773-CA-PCT 2966405    
  76773-CN-PCT   107005199     76773-EP-EPT   3219007     76773-US-PCT 15/526483
     

 

 -17- 

 

 

76772-WO-PCT[2] INTEGRATED FRAME FOR PHOTOVOLTAIC MODULE PCT/US15/56606
WO/2016/077041   10/21/2035 76772-CA-PCT[2] 2966327       76772-CN-PCT[2]
201580058800.1       76772-EP-EPT[2]   3219006     76772-US-PCT[2] 15/526480    
  77730-WO-PCT ASYMMETRICAL INTEGRATED FRAME FOR PHOTOVOLTAIC MODULE
PCT/US16/038344     06/20/2036 77774-WO-PCT IRREGULAR PHOTOVOLTAIC ROOFING
SYSTEM PCT/US16/040607     07/01/2036 77776-WO-PCT ALIGNMENT FEATURES FOR A
PHOTOVOLTAIC ROOFING SYSTEM AND A METHOD OF FORMING A PHOTOVOLTAIC ROOFING
SYSTEM PCT/US16/040934     07/05/2036 77992-WO-PCT INSTALLATION INDICATORS FOR A
PHOTOVOLTAIC ROOFING SYSTEM AND A METHOD OF FORMING A PHOTOVOLTAIC ROOFING
SYSTEM PCT/US16/041442     07/08/2036 77775-WO-PCT WATER TIGHT PHOTOVOLTAIC
ROOFING SYSTEM PCT/US16/040936     07/05/2036 78292-US-PSP PHOTOVOLTAIC ELEMENTS
INCLUDING DRAINAGE ELEMENTS         70983-US-NP THROUGH ROOF CONNECTOR ASSEMBLY
FOR A PHOTOVOLTAIC BUILDING SHEATHING ELEMENT     8695291  

 

 -18- 

 

 

Appendix A-2 PATENTS – Group G

 

CASE 
REFERENCE TITLE APPLICATION 
NUMBER PUBLICATION 
NUMBER GRANT 
NUMBER EXPIRATION 
DATE GOVERNMENT 
CONTRACT ID 67666-US-PCT PHOTOVOLTAIC DEVICE ASSEMBLY AND METHOD 12/989743
2012-0118349 9147786 08/10/2031 SAI 67666-CN-PCT 200980116089.5 102017181
200980116089.5 05/01/2029 67666-AU-PCT 2009244549   2009244549 05/01/2029
67666-CA-PCT 2723395   2723395 05/01/2029 67666-JP-PCT 2011-507681 2011-520268
5416204 05/01/2029 67666-MX-PCT MX/a/2010/012073   314326 05/01/2029
67666-US-PCD 14/797857 2015-0318427   05/01/2029 67666-EP-EPD 15187493.0 2999009
  05/01/2029 74454-WO-PCT SUPPORT STRUCTURE FOR SOLAR MODULE PCT/US14/033137
WO/2014/193542   04/07/2034 74454-CA-PCT 2912798     04/07/2034 74454-CN-PCT
201480028389.9 105706358   04/07/2034 74454-EP-EPT 14720464.8 3005421  
04/07/2034 74454-J P-PCT 2016-516648     04/07/2034 74454-US-PCT 14/786083
2016-0087575   04/07/2034 74471-CN-PCT SUPPORT STRUCTURE FOR SOLAR MODULE
CONNECTOR SYSTEM FOR PHOTOVOLTAIC ARRAY 201480039908.1 105378941   06/04/2034
Sunshot 74471-EP-E PT 14736522.5 3022774   06/04/2034 7447I-JP-PCT 2016-527990  
  06/04/2034 74471-US-PCT 14/898608 2016-0156307   06/04/2034

 

 -19- 

 

 

Appendix B

TRADEMARK LICENSE AGREEMENT

 

This Trademark License Agreement (“Agreement”) is made as of the Effective Date
by and between The Dow Chemical Company a company organized and duly registered
under the laws of the State of Delaware, United States of America, and having
its principal place of business at 2030 Dow Center, Midland, Michigan 48674,
United States of America, (referred to as “LICENSOR”); and Real Goods Solar
Inc., d/b/a RGS Energy, a company organized and existing under the laws of
Colorado and having its principal place of business at 110 16th Street,
Suite 300, Denver, Colorado 80202 (“LICENSEE”).

 

PRELIMINARY STATEMENTS

 

WHEREAS, LICENSOR is the owner of the rights in certain trademarks and LICENSEE
desires to obtain a license to use these trademarks in connection with the
manufacture and sale or distribution of photovoltaic technology from technology
licensed from an affiliate of LICENSOR as described and governed by the
Technology License Agreement, as defined below;

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by the parties, the parties agree as
follows:

 

AGREEMENT

 

1.           DEFINITIONS: The following terms shall have the meanings as set
forth below:

 

1.1          “Effective Date” shall be as defined in Article 1.06 of the
Technology License Agreement.

 

1.2          “Products” shall be as defined in the Technology License Agreement.

 

1.3          “Technology License Agreement” shall mean the Technology License
Agreement entered between Dow Global Technologies LLC and LICENSEE dated as of
the Effective Date.

 

1.4          “Term” shall have the meaning given in Section 9.

 

1.5          “Territory” shall mean the countries listed in Schedule A.

 

1.6          “Trademark(s)” shall mean the POWERHOUSE trademark as identified on
Schedule A.

 

1.7          “Use Guidelines” shall mean the use guidelines for the Trademark
that are set forth on Schedule B, as may be amended and updated by LICENSOR from
time to time.

 

 -20- 

 

 

2.           LICENSE GRANT:

 

2.1          Commencing on the Effective Date and for the Term of this
Agreement, LICENSOR hereby grants to LICENSEE a limited, exclusive,
non-assignable, non-transferable, terminable royalty-free personal license to
use the Trademarks solely in connection with the manufacture, promotion, use,
sale of the Products in the Territory and with services ancillary thereto,
including support and maintenance of the Products, subject to all the terms and
conditions contained herein. Such use shall be additionally subject to all the
terms and conditions of the Technology License Agreement and used in conformance
with the Use Guidelines.

 

2.2          LICENSEE agrees that it will only use the Trademark on Products
which are produced and packaged by LICENSEE in strict compliance with the
standards and directions set forth in the Technology License Agreement.

 

3.           NON-TRANSFERABILITY: Except as otherwise provided herein, the
license granted in this Agreement is not assignable or transferable by LICENSEE
without the prior written consent of the LICENSOR. LICENSEE shall have the right
to sublicense to its Affiliates as defined by the Technology License and to
assign this Agreement in connection with a permitted assignment of the
Technology License Agreement without consent from the LICENSOR. Each sublicensed
Affiliate shall be bound by all the terms of this Agreement. Any attempt to
transfer this Agreement in violation of this section shall be void and have no
effect. This Agreement and each and every covenant, term and condition herein
are binding upon and inure to the benefit of the parties and their respective
successors and permitted assignees.

 

4.           OWNERSHIP:

 

4.1          LICENSEE recognizes the great value of the goodwill associated with
the Trademarks and acknowledges that the Trademarks and all rights therein and
goodwill pertaining thereto belong exclusively to LICENSOR. LICENSEE agrees that
all use of the Trademarks by LICENSEE shall inure to, and be for the benefit of
LICENSOR, and shall be deemed to be use of the Trademarks by LICENSOR. LICENSEE
also agrees that all goodwill arising from LICENSEE’S use of the Trademarks
shall inure to the benefit of LICENSOR.

 

4.2          LICENSEE shall not alter the Trademarks in any manner, and shall
faithfully reproduce the Trademarks as prescribed by LICENSOR, as set forth in
this Agreement and any usage guidelines issued by LICENSOR from time to time.
LICENSEE acknowledges that any trademark usage guidelines issued by LICENSOR may
be modified from time to time by LICENSOR, and LICENSEE agrees to incorporate
all such changes as soon as possible after notification.

 

4.3          LICENSEE shall not have the right to use any trademark of LICENSOR
on any goods not approved by LICENSOR.

 

4.4          LICENSEE agrees that nothing in this Agreement shall give LICENSEE
any right, title or interest in the Trademarks, other than the right to use the
Trademarks in accordance with the license granted in this Agreement. LICENSEE
also agrees that it will not challenge the title or any rights of LICENSOR in
and to the Trademarks or challenge the validity of this Agreement.

 

 -21- 

 

 

5.           PROTECTION OF TRADEMARKS: In order to preserve all rights and
goodwill in the Trademarks or any other trademarks of LICENSOR, it is further
agreed that:

 

5.1          LICENSEE agrees to assist LICENSOR in the procurement of any
registration for, or to protect any of LICENSOR’S rights to, the Trademarks.
During this Agreement and thereafter LICENSEE shall not have the right to obtain
trademark, copyright, or design patent registrations of the Trademarks or any
trademark confusingly similar to Trademarks.

 

5.2          LICENSEE shall, as soon as it becomes aware of any use by others of
a trade name, trademark, or trade dress of goods, including any promotion or
advertising that could amount to infringement of LICENSOR’s rights in the
Trademarks, or unfair competition with Trademarks, immediately provide written
notice of such use to LICENSOR. LICENSOR shall have the sole right to determine
whether or not any action shall be taken on account of any such infringements or
imitations.

 

5.3          LICENSEE shall not have the right to institute proceedings for
infringement of any licensed Trademark, or to institute proceedings against a
competitor for unfair competition or improper use of the Trademarks, or to incur
any costs or obligations on behalf of LICENSOR, unless LICENSEE has prior
written consent from LICENSOR.

 

5.4          If LICENSEE becomes aware that a third party alleges that the
Trademarks are invalid or that the use of the Trademarks infringes any rights of
another party or that the Trademarks are otherwise contested, LICENSEE shall
immediately give LICENSOR full particulars thereof in writing and shall make no
comment or admission to any third party in respect thereof.

 

5.5          LICENSEE shall give full cooperation to LICENSOR in any action,
claim or proceeding brought or threatened against the Trademarks, including
listing LICENSEE as a named party if such is needed in the reasonable discretion
of LICENSOR to enforce LICENSOR’S rights.

 

6.           USE OF TRADEMARKS/MAINTENANCE OF QUALITY: LICENSEE acknowledges
that the continued maintenance of the high quality standards of the products
associated with the Trademarks and the value of the Trademarks and their
associated goodwill are essential elements of the License granted herein.
LICENSEE agrees that all Products shall be of high and merchantable quality.
Therefore, the quality, style and all other aspects of the Products shall at all
times be subject to the control and approval of LICENSOR pursuant to the
procedures set forth in this Section 6.

 

6.1          Treatment: LICENSEE shall comply with all instructions and
guidelines for trademark use issued by LICENSOR from time to time. LICENSEE
shall use its best efforts to ensure the Trademarks are:

 

(a)Prominently and conspicuously displayed in all capital letters distinguished
and distinctive from surrounding text;

 

 -22- 

 

 

(b)Not modified in any manner without the prior written consent of LICENSOR;

 

(c)Followed by a generic descriptive term;

 

(d)Follow the Trademark with a superscript “TM” on all tags, labels and printed
materials;

 

(e)Footnoted: “TM Trademark of The Dow Chemical Company, used under license.”

 

6.2          Inspection: The Trademarks shall at all times be used by LICENSEE
only on or in connection with the Products. LICENSEE shall permit LICENSOR and
its agents to inspect LICENSEE’S facilities, methods, processes, containers,
materials and premises where the Products are made or warehoused with reasonable
prior written notice, during normal business hours and without disruption to
LICENSEE’S business operations to ensure that the Products are in compliance
with and conform to LICENSOR’S quality control specifications.

 

6.3          Samples: To ensure LICENSEE’S use of the Trademarks complies with
this Agreement, LICENSEE shall, upon request, supply to LICENSOR, at LICENSEE’S
expense, samples of all product labels, advertising, promotional and other
materials bearing the Trademarks before finalization of such items and shall use
its best efforts to provide such materials to LICENSOR more than thirty
(30) business days prior to LICENSEE’S intended use of such items. Additionally,
in the event LICENSEE materially changes the manner in which it uses or displays
the Trademarks, LICENSEE shall notify LICENSOR and if requested, furnish
LICENSOR with representative specimens of such materials prior to finalization.
LICENSEE shall use its best efforts to provide such materials to LICENSOR at
least thirty (30) business days prior to LICENSEE’S intended use of such items.
LICENSOR shall use reasonable commercial efforts to expedite its review of and
response regarding any materials submitted to LICENSOR under this Section 6. In
the event LICENSOR reasonably believes that any use of the Trademarks by
LICENSEE does not comply with LICENSOR’s instructions, guidelines or the spirit
of this Agreement, LICENSOR may request specific changes and LICENSEE shall use
its best efforts to implement such changes as soon as possible.

 

6.4          Approval Required: The Powerhouse 2.0 Product and Powerhouse 3.0
Product as foreseen by the Business Plan are deemed accepted by LICENSOR as
Products in connection with which LICENSEE may use the Trademarks. Products that
are materially different from the Powerhouse 2.0 Product or Powerhouse 3.0
Product as foreseen by the Business Plan will be subject to approval by
LICENSOR, and shall not be manufactured, used, distributed or sold by LICENSEE
bearing the Trademark without such approval. Any products in violation of this
Section 6 shall be corrected or destroyed at LICENSEE’S expense. LICENSOR shall
have the right to inspect any corrected Products before they are used or sold.

 

6.5          When using the Trademarks under this Agreement, LICENSEE agrees to
comply with all laws pertaining to the use of trademarks in the Territory.

 

 -23- 

 

 

7.           INDEMNITY: LICENSEE assumes complete responsibility for the
Products and shall comply with all applicable statutes and regulations relating
to the manufacture, packaging, labeling, registration, use, sale and
distribution of the Products. LICENSEE shall indemnify, defend and hold harmless
LICENSOR, its Affiliates and their Related Persons from and against any and all
claims, damages, liabilities, losses and expenses (including reasonable
attorneys’ fees) incurred or suffered by LICENSOR arising from or relating to
(a) LICENSEE’S manufacture, packaging, labeling, registration, sale or
distribution of the Products, or (b) LICENSEE’S breach of this Agreement, or the
Technology License Agreement.

 

8.           WARRANTY: LICENSOR warrants that to the best of its knowledge, it
is the owner of the Trademarks. As of the Effective Date of this Agreement,
LICENSOR is not aware of any claim that use of any of the Trademarks on Products
infringes any valid third party trademark, trade dress, copyright, or other
rights. If LICENSOR becomes aware of any such claim of infringement, then
LICENSOR reserves the right to delete by written notice to LICENSEE, any of the
trademarks licensed under this agreement which are the subject of such claim,
and LICENSEE shall stop using such deleted trademark.

 

9.           LICENSOR will not object if LICENSEE uses the Trademark on Products
outside the Territory. Such use will be at LICENSEE’S own risk and LICENSOR has
no obligations or liabilities in association with such use.

 

10.         If LICENSEE believes it would be beneficial to file and obtain
registrations of the POWERHOUSE Trademark in such additional countries, they
shall notify LICENSOR. LICENSEE and LICENSOR shall discuss in good faith whether
LICENSOR will file such additional registrations.

 

11.         TERM AND TERMINATION: This Agreement shall become effective as of
the Effective Date, and shall remain in effect for as long as the Technology
License Agreement remains in effect and LICENSEE is not in material breach of
any of the terms of the Agreement; unless this Agreement has been terminated
earlier according to the provisions of this Section 11. LICENSOR reserves the
right to add or delete specific marks licensed under this Agreement without
terminating the underlying Agreement. Additionally, this Agreement may be
terminated at any time upon written notice only for the following reasons:

 

11.1        Breach: If LICENSEE defaults in the performance or observance of any
material provision of this Agreement, and such material default remains uncured
for a period of sixty (60) days after receipt of written notice specifying such
default.

 

11.2        Bankruptcy: Either party, may upon written notice to the other
party, immediately terminate this Agreement at any time upon or during the
bankruptcy, receivership, insolvency, liquidation or dissolution of the other
party, or upon or after the appointment of a receiver or trustee for the
property or assets of the other party, or upon or after an assignment for the
benefit of creditors.

 

12.         CONDUCT UPON TERMINATION: Upon and after termination of this
Agreement, all rights granted to LICENSEE under this Agreement shall immediately
revert to LICENSOR, who shall remain free to license others to use the
Trademarks in connection with the manufacture, sale and distribution of the
Products without restriction. LICENSEE shall immediately discontinue the
manufacture, use and sale of all Products bearing the Trademarks. LICENSEE will
also refrain from further use of the Trademarks or any further reference to the
Trademarks, direct or indirect, or anything deemed by LICENSOR to be similar to
Trademarks in connection with the manufacture, sale, promotion or distribution
of LICENSEE’S products. Any inventory bearing the Trademarks may only be sold
with LICENSOR’S prior express written permission, and only for a period of three
months after termination.

 

 -24- 

 

 

13.         LIMITED LIABILITY: To the full extent of any disclaimer permitted
under applicable law, LICENSOR shall not, whether as a result of breach of
contract, warranty, tort (including negligence), patent infringement, copyright
infringement or otherwise, have any liability to LICENSEE nor shall LICENSOR be
required to indemnify LICENSEE for incidental or consequential damages,
including but not limited to, loss of profit or revenues, loss of business
opportunity, loss of use of the products or any associated equipment, cost of
capital, cost of substitute products, facilities or services, or downtime costs.

 

NOTICES: All notices, consents, approvals, or other communications required or
permitted hereunder shall be sent in writing and either: (a) personally
delivered by courier service to such party or a responsible officer of such
party; (b) sent by certified mail, postage prepaid; or (c) transmitted by
facsimile, charges prepaid, confirmation by prepaid certified mail or courier
service. All such notices and communications shall be deemed to have been
received: (a) if by courier, on the date of delivery; (b) if by certified mail,
ten (10) days after deposit in the mail; and (c) if by facsimile, on the second
business day after transmission and the appropriate answer back is received. All
communications shall be sent to the addresses set forth below:

 

FOR LICENSOR

Bradley Bidwell, Trademark Counsel
The Dow Chemical Company
2040 Dow Center
Midland, MI 48674, USA
bwbidwell@dow.com
Fax: 989.636.3237

 

FOR LICENSEE

RGS Energy
110 16th Street, Suite 300
Denver, Colorado 80202
Attention: Dennis Lacey
email: dennis.lacev@rgsenergv.com
FAX: 303-223-9206

 

Or to such other address or person as each party may, from time to time,
designate to the other party by written notice.

 

14.         RELATIONSHIP OF THE PARTIES: The parties to this Agreement remain
independent contractors with a licensor/licensee relationship. This Agreement
does not create any partnership, joint venture, or agency relationship between
them and does not give rise to any fiduciary obligation between the parties and
does not create any obligation between them other than those defined herein.
Neither party has authority to bind the other party, and no employment
relationship is created by this Agreement.

 

 -25- 

 

 

15.         HEADINGS: The section headings contained in this Agreement are
intended only for convenience reference and shall not affect the interpretation
of this Agreement.

 

16.         NO WAIVER: The failure of either party to enforce, or the delay by
either party in enforcing, any of its rights under this Agreement shall not
prejudice or affect its rights hereunder. No waiver by either party shall
operate as a waiver of any subsequent or continuing breach, and no waiver shall
be effective unless made in writing.

 

17.         VALIDITY: If any provision of this Agreement is held to be invalid
or unenforceable, this Agreement shall be construed without such provision.

 

18.         CHOICE OF LAW: The governing law shall be the State of Michigan.

 

19.         ENTIRE AGREEMENT: This Agreement, consisting of Sections 1
through 21 with Schedules A and B, and the Technology License Agreement (which
is expressly incorporated by reference herein), constitutes the entire
understanding between the parties concerning the subject matter hereof and
supersedes all prior discussions, agreements and representations, whether oral
or written. This Agreement may be amended, altered or modified only by an
instrument in writing duly executed by the authorized representations of both
parties.

 

20.         DISPUTE RESOLUTION: Both parties will attempt in good faith to
resolve any dispute arising out of this Agreement promptly by negotiation
between the parties in the ordinary course of business. Senior representatives
of each party will be available to meet and attempt to resolve such dispute if
not resolved within sixty (60) days. Notwithstanding the above, either party may
seek a preliminary injunction or other relief prior to the sixty (60) days to
avoid irreparable harm or expiration of applicable statute of limitations. Any
dispute shall be resolved as per Article 12 of Technology License Agreement.

 

21.         ROYALTY: The Royalty requirements of the Technology License
Agreement are incorporated by reference herein.

 

 -26- 

 

 

IN WITNESS WHEREOF, the parties hereto have understood, agreed to and caused
this Agreement to be executed in duplicate originals by their duly authorized
representatives as of the date written beneath their respective signatures.

 

LICENSOR   The Dow Chemical Company         By:           Name:           Title:
          Date:           LICENSEE     Real Goods Solar Inc., d/b/a RGS Energy  
      By:           Name:           Title:           Date:    

 

 -27- 

 

 

SCHEDULE A – TRADEMARKS

 

Trademark App / Reg Number Country POWERHOUSE 9884263 China POWERHOUSE 4154481
United States of America

 

SCHEDULE B – USE GUIDELINES TO “POWERHOUSE” TRADEMARK LICENSE

 

1.DEFINITIONS:

 

A.“Trademark” shall refer to the trademark “POWERHOUSE”.

 

B.“Generic Descriptor” shall refer to the term “building integrated
photovoltaic” or “solar shingles” for POWERHOUSE, or its equivalent as
appropriate.

 

C.“Notice” shall collectively refer to the small “TM” superscripted to the right
of the Trademark.

 

2.TRADEMARK USAGE IN TEXT, SUCH AS ADVERTISING MATERIALS, LABELS, WEBSITE AND
PROMOTIONAL MATERIAL:

 

A.THE TRADEMARK SHOULD BE USED DISTINCTIVELY: The trademark “POWERHOUSE” should
always appear distinctive, such as in all caps from the surrounding text.
Example:

 

All caps:          POWERHOUSETM solar shingles

 

B.GENERIC DESCRIPTOR: uses in the text should be followed by the generic
descriptor (“solar shingles” or its equivalent) in lower case in (1) the MOST
PROMINENT use of the mark, (2) the FIRST USE IN RUNNING TEXT OR IN EACH NEW
SECTION; and (3) ONCE EVERY PAGE OR FIELD OF VISION.

 

C.TRADEMARK NOTICE “TM” SYMBOL: The trademark notice (TM symbol) SHOULD APPEAR
superscripted at the end of the trademark: (1) ON THE MOST PROMINENT USE; SUCH
AS THE MAIN USE ON A LABEL OR THE HEADLINE OF A DOCUMENT; and (2) THE FIRST USE
OF THE MARK IN RUNNING TEXT AND IN EACH NEW SECTION; and (3) ONCE EVERY PAGE OR
FIELD OF VISION.

 

D.FOOTNOTE: The following footnote must be legible and be placed in an
appropriate location on print applications in which the Word Mark appears or is
used. For clarity, for written text pieces containing a single subject and less
than five pages in length, the Footnote should appear on the bottom of the last
page of the text. Written text pieces that are greater than five pages in length
should have the footnote on each page that has a trademark reference. For
written pieces with multiple subject materials, such as the Intranet or
Internet, the footnote should appear as a footer on each page of the document.
For slide presentations, the footnote should appear once, either at the
beginning or at end of the slide presentation.

 

 -28- 

 

 

The TM should match the convention used on the Trademark:

 

TM Trademark of The Dow Chemical Company, used under license.

 

E.DO NOT ALTER THE MARK: Do not alter the trademark in spelling or usage. It
should always be an adjective that modifies the generic. Avoid using the
trademark in a possessive form.

 

 -29- 

 

 

Appendix C

U.S. Commercialization Obligations

 

SAI – CONTRACT #598 (880607BK)

 

(i) Preference for United States industry.

 

Notwithstanding any other provision of this clause, the Contractor agrees that
neither it nor any assignee will grant to any person the exclusive right to use
or sell any subject invention in the United States unless such person agrees
that any products embodying the subject invention will be manufactured
substantially in the United States. However, in individual cases, the
requirement for such an agreement may be waived by DOE upon a showing by the
Contractor or its assignee that reasonable but unsuccessful efforts have been
made to grant licenses on similar terms to potential licensees that would be
likely to manufacture substantially in the United States or that under the
circumstances domestic manufacture is not commercially feasible.

 

(t) U.S. Competitiveness

 

The Contractor agrees that any products embodying any waived invention or
produced through the use of any waived invention will be manufactured
substantially in the United States unless the Contractor can show to the
satisfaction of the DOE that it is not commercially feasible to do so. In the
event the DOE agrees to foreign manufacture, there will be a requirement that
the Government’s support of the technology be recognized in some appropriate
manner, e.g., recoupment of the Government’s investment, etc. The Contractor
agrees that it will not license, assign or otherwise transfer any waived
invention to any entity unless that entity agrees to these same requirements.
Should the Contractor or other such entity receiving rights in the invention
undergo a change in ownership amounting to a controlling interest, then the
waiver, assignment, license, or other transfer of rights in the waived invention
is suspended until approved in writing by the DOE.

 

SUNSHOT – CONTRACT #606 (880607BT)

 

(i) Preference for United States industry.

 

Notwithstanding any other provision of this clause, the Contractor agrees that
neither it nor any assignee will grant to any person the exclusive right to use
or sell any subject invention in the United States unless such person agrees
that any products embodying the subject invention will be manufactured
substantially in the United States. However, in individual cases, the
requirement for such an agreement may be waived by DOE upon a showing by the
Contractor or its assignee that reasonable but unsuccessful efforts have been
made to grant licenses on similar terms to potential licensees that would be
likely to manufacture substantially in the United States or that under the
circumstances domestic manufacture is not commercially feasible.

 

 -30- 

 

 

(t) U.S. Competitiveness

 

(1) DOE and the Contractor acknowledge that the project being funded, at least
in part, by this agreement is to develop and integrate high value components,
including a photovoltaic cell, into a building integrated photovoltaic (BIPV)
module that will serve both as a roofing shingle and a photovoltaic cell. The
Recipient agrees. as a condition of DOE waiving certain rights to any subject
invention under this agreement pursuant to this patent rights clause, that the
integration or assembly of the components for the BIPV module, including the
integration of the photovoltaic cell into the module, and any packaging
activities shall be conducted in the United States for any BIPV module, that
(i) embodies or is made through the use of a subject invention and (ii) is
intended for the United States market.

 

(2) The Contractor may ask for a waiver or modification to this U.S.
competitiveness provision by demonstrating to the satisfaction of DOE that
compliance with the U.S. competitiveness provision is no longer commercially
feasible. In the event DOE agrees to a waiver or modification. There will be a
requirement that the Government’s support of the technology be recognized in
some appropriate manner, e.g., recoupment of the Government’s investment, etc.
The Contractor further agrees to make the above condition binding on any
assignee or licensee or any entity otherwise acquiring rights to any waived
subject invention, including subsequent assignees or licensees. Should the
Contractor or other such entity receiving rights in any waived subject invention
undergo a change in ownership amounting to a controlling interest, then the
waiver, assignment, license or other transfer of rights in any waived subject
invention is suspended until approved in writing by DOE.

 

 -31- 

 

 

Appendix D – Form of Asset Transfer Agreement

 

See Attached.

 

 -32- 

 

 

Appendix E – Business Plan

 

 -33- 

 

 

[v476362_img1.jpg]

 

RGS’ Proposed Business Plan for Sales and Installations of Powerhouse 3.0:

 

To create customer awareness of Powerhouse 3.0 and to sell Powerhouse 3.0, RGS
proposes the following:

 

1)Marketing and Branding

 

a)Using RGS’ established digital marketing strategy, RGS will create key-word
and internet landing pages, websites or social marketing channels to attract
customers interested in re-roofing and solar. RGS anticipates that customer
leads will be received, consistent with its current programs for solar system
marketing.

 

b)RGS acknowledges and greatly appreciates that the Dow brand name is highly
recognizable and respected by US consumers and, accordingly, the use of Dow’s
name in marketing is necessary for optimizing marketability of Powerhouse 3.0.
Dow agrees pursuant to the Technology License Agreement and Trademark Agreement
between the Parties, that RGS is permitted to identify Dow to be identified in
marketing materials as licensed technology from the Dow Chemical Company” or
other similar designation as permitted in the definitive agreement. This does
not include the right to use the Dow Diamond mark.

 

c)RGS may employ marketing strategies such as:

 

i)Traditional print advertising in trade magazines and potential customer facing
periodicals.

 

ii)Utilizing TV/radio broadcasting such as cable networks and home improvement
shows, where potential customers can view or hear about Powerhouse 3.0, events,
and tradeshows where potential customers will have an opportunity to see the
product and be educated on their use to improve their roof and see how they
might receive a return on a Powerhouse 3.0 investment.

 

iii)Public relations will be used to tell the Powerhouse story and to provide
education to the public about the product.

 

iv)Partner programs with a few key roofing installers to achieve more referrals
and create company advocates for a referral fee.

 

 -34- 

 

 

v)Digital marketing channels including social media and influencer marketing for
word of mouth referrals and education of potential customers.

 

2)Sales to Residential Homeowners

 

a)Using RGS’ established call center, we will approach potential customers from
the landing pages and seek to arrange a follow up with an RGS sales consultant
operating from RGS’ call center. We anticipate having to increase the size of
this department.

 

b)Develop and utilize a referral network of authorized roofing installers for
leads.

 

c)RGS expects to implement specific training programs for sales consultants and
the Authorized Roofing Network for the Powerhouse 3.0 product.

 

3)Sales to Homebuilders

 

a)RGS will retain dedicated personnel devoted to the homebuilder industry.

 

b)The DOW name and reputation will be an asset to assist RGS with its
introduction into the homebuilder marketplace. Much of the marketing and sales
strategies used for the above residential homeowner sales will also be used for
the homebuilder industry.

 

4)Supply Chain

 

a)RGS anticipates that it will not itself physically manufacture Powerhouse
products and will instead engage third-party manufacturers as follows:

 

i)Solar Laminate – For Powerhouse 1 and 2, Dow manufactured the solar panels
using CIGS (Copper Indium Gallium Selenide) technology for the solar cells. A
primary difference with Powerhouse 3 is switching from CIGS to traditional
silicon solar cells. We are talking to various companies based in China to
produce this component by procuring all necessary materials (diodes, cells,
frames, etc.). The manufacturer would produce this complete component and
deliver it to the injection molder of the Base Assembly.

 

ii)Base Assembly and Integrated Flashing System – Dow developed molds for these
components for the Powerhouse 2.0 products. These molds will be acquired by RGS
as part of the Asset Transfer Agreement. RGS commits that the molding and
assembly activities for the Base Assembly and other molded products will occur
in the United States and is working with a US-located injection molder to
perform the molding process for Powerhouse 3.0, as well as provide additional
services such as assembly, warehousing and shipping of the products as “kits” to
our Authorized Roofer Network.

 

 -35- 

 

 

iii)Wire Harnesses and Connectors (including integrated components) – For the
Powerhouse 3.0, RGS will be procuring, from a vendor to be determined, the same
wire harnesses and connectors previously used by Dow in the second-generation
Powerhouse Shingle. For the commercialization of Powerhouse 3.0, minor updates
to the design are possible, such as to the plating, in order to limit potential
setbacks with UL certification.

 

iv)Balance of Systems (“BOS”) and Inverters – RGS, being a longtime EPC
installer of solar systems, will continue to procure and supply this equipment
from our existing supply channels to the Authorized Roofer Network as required
for the Powerhouse product.

 

v)Shipping and Warehouse – Our preliminary strategy will be to warehouse the
products related to the Powerhouse “kits” with the injection molder of the Base
Plate. Should cost or capacity become an issue, RGS may lease additional spaces
to manage the supply to the Authorized Roofer networks in strategic locations
across the United States.

 

b)Once all manufacturers are in place, RGS with the support of Dow as provided
for in the Technical Service Agreement, will submit for UL certification and
upon approval, will launch the product into full-scale production. RGS will hire
additional dedicated procurement personnel to manage the flow of materials
between the manufacturers and the Authorized Roofer Network to ensure projects
are installed in a timely fashion.

 

c)If any designated manufacturers do not want to participate, then Dow and RGS
will work together to establish an acceptable replacement manufacture that meets
similar guidelines of the program.

 

5)Installation for Residential Homeowners

 

a)Ideally, RGS would like to establish programs with regional roofing firms or a
larger number of local roofing firms. RGS will develop relationships with these
firms and provide certification and on-going product training for this network.

 

b)RGS may provide additional support services as needed to this network to
ensure its success. Example services could include interconnection and incentive
support, site tech training, engineering support, and customer backlog
management.

 

c)Further, we plan to draw on our existing service department which is
supporting the Powerhouse lease portfolio that is currently in place. We
anticipate increasing the size of certain operational departments during the
course of this growth as well as potentially creating a specific Powerhouse
team.

 

 -36- 

 

 

6)Customer Financing

 

a)RGS believes that the future sales for Powerhouse 3.0 will be significant and
to achieve meaningful sales growth, facilities need to be arranged to facilitate
customer financing. RGS proposes to:

 

i)Utilize current financing relationships with 3rd party financing providers to
offer:

 

(1)Loan options that incorporate various terms and corresponding rates

 

(2)Lease options

 

ii)Endeavor to see that customers can get financing for both the cost of the
Powerhouse 3 shingles as well as the additional expense of the re-roof.

 

(1)We believe that this “one stop” financing solution enabling customers to wrap
up the entire project into one convenient payment will greatly enhance the value
proposition to customers, resulting in greater sales success.

 

 -37- 

 

 

Appendix F – Form of Technical Service Agreement

 

 -38- 

 